Citation Nr: 1815610	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-35 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for service connection for a lower back disability has been submitted.

2.  Whether new and material evidence sufficient to reopen the claim for service connection for Crohn's disease has been submitted.

3.  Whether new and material evidence sufficient to reopen the claim for service connection for a skin rash disability has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veteran's Law Judge during a May 2017 Video Conference hearing.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issues on appeal.  The Board notes that the issues on appeal have not been reopened.  Although VA's duty to assist in some respects does not apply to issues that have not yet been reopened, VA does still have an obligation to assist the Veteran in obtaining relevant records that are in VA's constructive possession.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records in constructive possession of the agency must be obtained if the material could be determinative of the claim).  Records in VA's constructive possession include VA treatment records, National Guard records and Social Security Administration records. 

The Veteran testified at his May 2017 Video hearing that there are outstanding VA treatment records that have not yet been associated with the claim file.  Specifically, he stated that he receives VA treatment for his back condition and that he received VA treatment for this condition in March 2017.  Review of the claim file indicates that the most recent VA treatment records associated with the file date to March 2013 and that the Veteran also receives VA treatment for his skin condition and Crohn's disease.  Therefore, any outstanding VA treatment records should be obtained and associated with the claim file on remand.

The Veteran also testified at his May 2017 hearing that he submitted an application for Social Security disability benefits within the last ten years and that his application concerned the issues on appeal.  However, the Board's review indicates that there are no Social Security Administration records in the claim file.  The Board will remand to obtain these records.  See Golz v. Shinseki, 590 F.3d 1371, 1320 (2010); 38 C.F.R. § 3.159(c).  

Finally, the Veteran testified at his May 2017 hearing that he had Army Reserve service from his discharge from active duty in May 1973 until 1975.  His DD-214 notes transfer to the Army Reserve, with reserve obligation ending May 1977.  The Board's review indicates that any treatment records from Reserve service have not yet been associated with the claim file.  Any outstanding treatment records from his Reserve service should be obtained and associated with the file upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claim file.  Any efforts to obtain the records must be clearly documented in the claim file.

2.  Obtain records from the Social Security Administration pertaining to any application for disability benefits.  Any efforts to obtain the records must be clearly documented in the claim file.

3. Obtain the Veteran's service treatment records from the Veteran's period of Army Reserve service (May 1973 to May 1977) from the appropriate sources.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




